Per Curiam.
1. The grounds of the motion for a new trial complaining of. the admission of evidence fail to show what objection was made to the evidence at the time it was offered, and, therefore, under repeated rulings of the Supreme Court and of this court, are not in proper form to be considered.
2. The remaining grounds show no harmful error.
3. The evidence connecting the accused with the offense charged was meager and not altogether satisfactory to this court, but it can not be held that the verdict was unauthorized by any evidence, and, the finding of the jury having been approved by the trial judge, this court is without authority to interfere.

Judgment affirmed.


Broyles, G. J., and Bloodivorth, J., concur. Luke, J., dissents.